MEMORANDUM **
Nevada state prisoner Donald Linaman appeals from the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely and unexhausted. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Linaman contends that the district court erred when it found that his petition was untimely and unexhausted. The district court did not err when it determined that the petition was untimely. See 28 U.S.C. § 2244(d); Artuz v. Bennett, 531 U.S. 4, 8, 121 S.Ct. 361, 148 L.Ed.2d 213 (2000) (a petition is “properly filed” when the petition’s “delivery and acceptance are in compliance with the applicable laws and rules governing filings” in that state). Nor did the district court err in concluding that the petition was unexhausted based on Lina-man’s failure to fairly present a federal claim to the state court. See Peterson v. Lampert, 319 F.3d 1153, 1158 (9th Cir.2003) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.